DETAILED ACTION
This is the third Office Action regarding application number 16/393,815, filed on 04/24/2019, which is a continuation of PCT/GB2017/053200, filed on 10/24/2017, and which claims foreign priority to GB 1618024.2, filed on 10/25/2016.
This action is in response to the Applicant’s Response dated 11/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 11/10/2021 has been entered.
 
Status of Claims
Claims 1-10, 12-20, and 22-25 are currently pending.
Claims 11, 21, and 26-29 are cancelled.
Claims 1-10, 12-20, and 22-25 are examined below.
Prior art references identified in the applicant’s recent Information Disclosure Statement were reviewed, and in combination with other prior art references previously cited render the claimed invention unpatentable.
The examiner’s amendments authorized in the Notice of Allowance dated 09/23/2021 remain.
After further examination, the Office has set forth new grounds of rejection.
No claim is allowed.

Claim Objections
Claims 12, 15, and 22 are objected to because of the following informalities:
Claims 12, 15, and 22 each recite “aluminium” instead of “aluminum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 and 12 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites “a graded aluminum gallium arsenide semiconductor material layer…graded through a thickness of the graded layer.” That final mention of “the graded layer” is indefinite, as it may refer to either the graded layer recited in claim 1 or the graded AlGaAs layer recited in claim 12. The applicant might amend the claim to more clearly distinguish between multiple graded layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 16, 17, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of HARRIS (US 2009/0014061 A1) and AHMARI (US 2013/0344645 A1).
Regarding claim 1, KING teaches a photovoltaic diode, comprising: 
an emitter layer of doped Group III-V semiconductor material, having a first conductivity type and a first bandgap in at least part of the emitter layer (emitter layer composed of GaInNAsSb, Fig. 28); 
an intrinsic layer of dilute nitride Group III-V semiconductor material having a composition given by a formula Ga1-zInzNxAsySb1-x-y, where 0<z<0.20, 0.01<x<0.05, and y>0.80 having a second bandgap (intrinsic region composed of GaInNAsSb, para. 76); and 
a base layer of semiconductor material having a third bandgap and a second conductivity type opposite to the first conductivity type (base payer composed of GaInNAsSb, para. 76), 
wherein the emitter layer, intrinsic layer, and base layer form a diode junction (p-i-n junction diode, Fig. 28), and 
wherein the first bandgap is greater than the second bandgap (Fig. 28 illustrates that the bandgap of the emitter is greater than the bandgap of the intrinsic layer)

    PNG
    media_image1.png
    954
    557
    media_image1.png
    Greyscale

KING does not disclose expressly specific values or ranges of the elements in the GaInNAsSb composition, or that the emitter layer comprises a graded layer having a composition and bandgap graded through its thickness.
HARRIS teaches a photovoltaic cell having layer composed of GaInNAsSb, with ~1-2% nitrogen, ~5-7% indium, and ~2-6% antimony (para. 28).  These percentages are equivalent to subscript values of z=0.05-0.07, x=0.01-0.02, and y=0.92-0.97.
AHMARI teaches a photovoltaic cell comprising III-V semiconductor materials of PIN structure may have compositional grading through the thickness of any of the layers for the purpose of accelerating charge carriers upon their creation, thus minimizing the chance of recombining prior to collection (paras. 67 and 73). AHMARI also reports that materials may be selected to provide for lattice matching (para. 78).

    PNG
    media_image2.png
    308
    186
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and use the GaInNAsSb material with the suggested elemental ratios for the intrinsic layer as taught by HARRIS to provide a composition that is closely lattice-matched to adjacent gallium arsenide layers (HARRIS, para. 28).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and form a graded composition/bandgap profile within the emitter layer as taught by AHMARI in order to improve carrier collection and to provide for lattice matching at material interfaces (ARMARI, paras. 67, 73, and 78).

Regarding claim 2, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the base layer is a layer of dilute nitride Group III-V semiconductor material having a composition given by the formula Ga1-zInzNxAsySb1-x-y, where 0<z<0.20, 0.01<x<0.05, and y>0.80. 


Regarding claims 3-10, 13 14, and 18-20, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, and AHMARI teaches that the specific compositions and thickness may be adjusted to achieve a desired band gap and lattice constant to provide for satisfactory carrier collection and strain configuration. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art and produce a photovoltaic diode having the claimed bandgaps and thicknesses recited. KING also describes several embodiments where the emitter includes a wide and narrow band gap layer portion.

Regarding claim 16, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer and base layer have the same composition of semiconductor material (modified KING would use the same composition in order to have matched lattice constants compatible with the adjacent gallium arsenide layer). 

Regarding claim 17, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer and base layer have the same band gap as each other (modified KING would use the same composition in order to have matched lattice constants compatible with the adjacent gallium arsenide layer). 

Regarding claim 23, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer has a bandgap in a range 0.7 to 1.4 eV (GaInNAsSb can be grown with a set of compositions that provide a bandgap of 0.9-1.1 eV, KING, para. 14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 24, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the base layer has a bandgap in a range 0.7 to 1.0 eV (GaInNAsSb can be grown with a set of compositions that provide a bandgap of 0.9-1.1 eV, KING, para. 14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 25, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, wherein the emitter layer, intrinsic layer, and base layer are lattice matched to each other (KING, Fig. 28).  

Claims 12, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of HARRIS (US 2009/0014061 A1) and AHMARI (US 2013/0344645 A1) as applied to claim 1 above, and further in view of BOISVERT (US 2012/0031478 A1).
Regarding claims 12, 15, and 22, the combination of KING, HARRIS, and AHMARI teaches or would have suggested the photovoltaic diode of claim 1, but does not disclose expressly that the emitter layer butter includes a layer of gallium arsenide or aluminum gallium arsenide.
BOISVERT reports on a III-V solar cell having an AlGaAs material layer as a depletion layer (33, Fig. 3 and Table 1).

    PNG
    media_image3.png
    618
    561
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add an AlGaAs material layer as part of or connected to the emitter layer as taught by BOISVERY to further suppress carrier recombination and raise cell voltage (BOISVERT, para. 42).
The examiner finds that the teachings of AHMARI again would lead skilled artisans to view as obvious any method or configuration of grading this AlGaAs layer in order to suppress charger carrier recombination for the reasons set forth above in the rejections of claim 1.

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721